Citation Nr: 0503356	
Decision Date: 02/09/05    Archive Date: 02/22/05

DOCKET NO.  03-29 191	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUE

Entitlement to initial separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2004), for bilateral 
tinnitus.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Ehrman, Counsel

INTRODUCTION

The veteran had honorable active duty from January 1966 to 
August 1966.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a May 2003 rating decision of the 
Department of Veterans' Affairs (VA) Regional Office (RO) 
located in Indianapolis, Indiana.  The RO granted entitlement 
to service connection for tinnitus and assigned an initial 10 
percent rating for this disability.  The veteran expressed 
disagreement with the assignment of an initial 10 percent 
evaluation for tinnitus, and he additionally asserted 
entitlement to a separate 10 percent disability evaluation in 
each ear on account of tinnitus.  

The veteran's appeal of the May 2003 rating was initiated 
following an original award.  Consequently, the rating issue 
on appeal is not the result of a claim for increased 
entitlement, rather one involving the propriety of the 
original evaluation assigned.  See Fenderson v. West, 12 Vet. 
App. 119 (1999).  


FINDINGS OF FACT

1.  The veteran has been awarded the maximum disability 
rating allowed for his tinnitus under the provisions of 38 
C.F.R. § 4.87, Diagnostic Code 6260 (2004).  

2.  VA's Office of General Counsel has determined that 
separate ratings for tinnitus for each ear may not be 
assigned under DC 6260 or any other diagnostic code.  


CONCLUSION OF LAW

The veteran's claim for an evaluation in excess of 10 percent 
for tinnitus, to include separate 10 percent disability 
evaluations for each ear pursuant to the provisions of 
38 C.F.R. § 4.87, Diagnostic Code 6260 (2003), is denied as a 
matter of law.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107A, 
7104(c) (West 2002); 38 C.F.R. §§ 3.159, 4.1, 4.87, 
Diagnostic Code 6260 (2003 and 2004, as amended at 68 Fed. 
Reg. 25823, May 14, 2003); Sabonis v. Brown, 6 Vet. App. 426 
(1994); VAOPGCPREC 2-03.  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The medical evidence of record includes service medical 
records and post service VA treatment records.  

On medical examination in June 1966, prior to his separation 
from service a month later, notation was made of a prior 
medical history significant for "ear trouble" as a baby.  
The veteran was noted to have been unable to give any 
details, but the examiner noted that the ears were 
asymptomatic at present.  No complaint of tinnitus was 
reported.  

The post-service medical evidence, including VA hospital 
records dated from July 1967, shows a reported medical 
history of tinnitus from the early 1970's.  

On VA examination in April 2003, the veteran's claims file 
was reviewed.  The veteran reported right ear tinnitus only.  
He claimed that he first noticed tinnitus while in the 
service.  A diagnosis of "tinnitus" was entered.  The 
veteran's left ear hearing acuity was normal from 250 to 
6,000 Hz.  


Criteria

Disability evaluations are determined by the application of 
the VA Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. 
§ 4.1 (2004).  




Tinnitus may be assigned a 10 percent disability rating 
pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6260.  However, 
the 10 percent rating is the maximum schedular rating for 
tinnitus under 38 C.F.R. § 4.87, Diagnostic Code 6260.  

In June 2003 the veteran expressed disagreement with the 
propriety of an initial 10 percent rating for tinnitus, 
specifically arguing entitlement to assignment of a separate 
10 percent rating for each ear.  

The regulation at 38 C.F.R. § 4.87, Diagnostic Code 6260 was 
revised effective June 13, 2003 to add additional notes 
following the diagnostic code.  Relevant to the veteran's 
appeal, Note (2), as revised, sets out:  

[a]ssign only a single evaluation for 
recurrent tinnitus, whether the sound is 
perceived in one ear, both ears, or in 
the head.

38 C.F.R. § 4.87, Diagnostic Code 6260, Note (2) as amended 
and published at 68 Fed. Reg. 25,822, 25,823 (May 14, 2003).  

The requirements for evaluation of the complete medical 
history of the claimant's condition operate to protect 
claimants against adverse decisions based upon a single, 
incomplete, or inaccurate report and to enable VA to make a 
more precise evaluation of the level of the disability and of 
any changes in the condition. Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Moreover, VA has a duty to acknowledge and 
consider all regulations, which are potentially applicable 
through the assertions and issues raised in the record, and 
to explain the reasons and bases for its conclusions.

In a claim for a greater original rating after an initial 
award of service connection, all of the evidence submitted in 
support of the veteran's claim is to be considered.   




In initial rating cases, separate ratings can be assigned for 
separate periods of time based on the facts found, a practice 
known as "staged" ratings. See Fenderson v. West, 12 Vet. 
App. 119 (1999); 38 C.F.R. § 4.2 (2004).


Analysis

Preliminary Matter: Duties to Notify & To Assist

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096, codified at 38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107 (West 2004), which, among other changes, 
expanded the notification and duty to assist obligations owed 
to claimants.  

The United States Court of Appeals for Veterans Claims (CAVC) 
has held that the VCAA does not affect matters on appeal when 
the question is limited to statutory interpretation.  See 
generally Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see 
also Livesay v. Principi, 15 Vet. App. 165 (2001) (en banc) 
(holding that the VCAA is not applicable where it could not 
affect a pending matter and could have no application as a 
matter of law); Smith v. Gober, 14 Vet. App. 227, 231-32 
(2000); Mason v. Principi, 16 Vet. App. 129, 132 (2002); 
Manning v. Principi, 16 Vet. App. 534, 542-3 (2002) and cases 
cited therein.  

In addition, the VA General Counsel has held that VA is not 
required under 38 U.S.C. § 5103(a) to provide notice of the 
information and evidence necessary to substantiate a claim 
where that claim cannot be substantiated because there is no 
legal basis for the claim or because undisputed facts render 
the claimant ineligible for the claimed benefit.  VAOPGCPREC 
5-04.  

Notice of VCAA was, none-the-less, issued to the veteran in 
March 2003.  

In the present case, the issue before the Board is a legal 
one as there is no dispute as to the essential facts required 
to resolve the matter.  The outcome of the appeal is governed 
by the interpretation and application of the law and 
regulations rather than by consideration of the adequacy of 
the evidence or resolving conflicting evidence.  Accordingly, 
the notice and duty to assist provisions of the VCAA are 
inapplicable and no further development under the VCAA is 
required.  


Tinnitus

The Board initially notes that the RO rating decision of May 
2003 included a review the veteran's claim under the amended 
regulations, as evidenced by the August 2003 statement of the 
case.  The Board has reviewed all applicable regulations as 
well, including former regulations revised effective in June 
2003.  The Board finds that under either the former or 
revised regulations for tinnitus, the veteran's claim must be 
denied.  Accordingly, the claimant will not be prejudiced by 
the Board's action in denying the claim under both 
regulations.  See Bernard v. Brown, 4 Vet. App. 384, 393-94 
(1993).  Additionally, because the of the particular 
circumstances presented in this case, and the status of the 
law regarding tinnitus, the Board believes that a remand 
would serve no useful purpose, particularly since the veteran 
has been given notice of both the old and the new 
regulations, at 38 C.F.R. § 4.87, Diagnostic Code 6260.  

The Board notes that only right ear tinnitus was noted on VA 
examination in April 2003-the only VA examination report of 
record, and a medical finding which is uncontradicted by any 
other medical evidence of record.  

The Board also finds that the pertinent regulations do not 
contain any substantive changes that affect this particular 
case, but instead act as clarification.  In effect, the 
revised regulations amend the Rating Schedule to state more 
explicitly the method of evaluation of tinnitus under 
Diagnostic Code 6260 that has existed throughout the entire 
period of this appeal.  

The intended effect of this action is to codify a long-
standing VA practice by stating that recurrent tinnitus will 
be assigned only a single 10-percent evaluation whether it is 
perceived in one ear, both ears, or somewhere in the head.  
68 Fed. Reg. at 25,822.

In a precedential opinion VA's General Counsel ruled that 
Diagnostic Code 6260, as in effect prior to June 10, 1999, 
and as amended as of that date, authorized only a single 10 
percent disability rating for tinnitus, regardless of whether 
tinnitus is perceived as unilateral, bilateral, or in the 
head.  VAOPGCPREC 2-03.  

In reaching its holding, the General Counsel noted VA's 
discussion of the nature of tinnitus in a recent notice of 
proposed rulemaking concerning the rating schedule provision 
governing tinnitus, published at 67 Fed. Reg. 59,033 (2002).  
The notice of proposed rulemaking indicated that true 
tinnitus, i.e., the perception of sound in the absence of an 
external stimulus, appears to arise from the brain rather 
than the ears.  

VA's General Counsel found that, 

[t]he undifferentiated nature of the 
source of the noise that is tinnitus is 
the primary basis for VA's practice, as 
reflected in the notice of proposed 
rulemaking, of rating tinnitus as a 
single disease entity.  

VAOPGCPREC 2-03, p. 3.  

VA's General Counsel therefore determined that the original 
and revised versions of Diagnostic Code 6260, even prior to 
the most recent regulatory amendments, authorized assignment 
of only a single 10 percent rating for tinnitus, regardless 
of whether it was perceived as unilateral, bilateral, or in 
the head, and specifically precluded the assignment of 
separate ratings for bilateral tinnitus.  Thus, VA's General 
Counsel concluded that the most recent regulatory amendment, 
effective June 13, 2003, involved no substantive change.  Id.

The Board observes that precedential opinions of VA's General 
Counsel are binding on the Board.  See 38 U.S.C.A. § 7104(c) 
(West 2002); Splane v. West, 216 F.3d 1058 (Fed. Cir. 2000).

The VA General Counsel explained that the 1999 amendment did 
not reflect any change in view as to the nature of tinnitus 
itself.  Thus, the most recent amendment Diagnostic Code 6260 
in 2003 definitively stating that only a single 10 percent 
disability rating is authorized for tinnitus merely restates 
the law as it existed both prior to and after the 1999 
amendment.  

Accordingly, the rule that only a single 10 percent 
disability rating is authorized for tinnitus regardless of 
whether the tinnitus is perceived as unilateral, bilateral, 
or in the head is for application in cases arising both 
before and after the 1999 amendment.  

Thus, there is no basis for a higher award under the rating 
schedule.  Although the Board appreciates the argument on 
behalf of this Vietnam Era veteran, the Board is bound by the 
precedent opinion of the VA General Counsel that addresses 
the matter at hand.  38 U.S.C.A. § 7104(c).  

In finding so, the Board has given all due regard to the 
arguments raised by the veteran's representative in a 
February 2004 statement.  However, the Board can find no 
basis in VA law for the argument presented that the Board is 
not bound by VAOPGCPREC 2-03, or that an evaluation in excess 
of a single 10 percent rating is authorized by law in effect 
prior to June 13, 2003, as detailed above.  

The Board is bound by VA law, including the above VA General 
Counsel opinion, the veteran's claim questioning the 
propriety of an initial 10 percent rating for tinnitus, to 
include entitlement to separate 10 percent ratings for 
tinnitus in each ear, must be denied as a matter of law.  

As the disposition of this claim is based on the law, and not 
the facts of the case, the claim must be denied based on a 
lack of entitlement under the law.  See Sabonis v. Brown, 6 
Vet. App. 426, 430 (1994).


ORDER

Entitlement to an initial evaluation in excess of 10 percent 
for tinnitus, to include separate 10 percent evaluations for 
each ear pursuant to the provisions of 38 C.F.R. § 4.87, 
Diagnostic Code 6260 (2002 and 2004), is denied.  



	                        
____________________________________________
	RONALD R. BOSCH  
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


